BLUE, Acting Chief Judge.
Russell A. Maguire appeals the order that found him in willful violation of conditions 3(a) and 3(e) of the order of community control dated May 12, 1995. Because Ma-guire was found in violation of conditions that are not contained in the May 12, 1995, order, we reverse.
Maguire was originally placed on probation in 1986 for the conviction of handling and fondling, a child under the age of 14 years. Since that time, he has had five separate incidents of violation of either probation or community control. The record reflects that although Maguire is in need of strict supervision, he is obviously not a successfiil probationer. .
The order under review involves an affidavit of violation alleging that Maguire violated conditions 3(a), 3(d), and 3(e) of the order of community control dated May 12,1995. Following an evidentiary hearing, the trial judge found that Maguire had willfully violated conditions 3(a) and 3(e) of that order. Although Maguire’s conduct that'constituted the allegations of violation was clearly inappropriate for a person under community control supervision, we reverse because the order containing the conditions of community control does not contain the two conditions that the judge determined Maguire had violated.
Accordingly, we reverse and remand with directions to reinstate Maguire on community control under the conditions contained in *221the May 12, 1995, order of community control.
FULMER and NORTHCUTT, JJ., concur.